 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AMBER HARTLEY, et al.,                           No. 2:17-cv-00353-KJM-EFB
12                       Plaintiffs,
13           v.                                        ORDER TO SHOW CAUSE
14    ON MY OWN COMMUNITY
      SERVICES, et al.,
15
                         Defendants.
16

17

18

19                  Plaintiffs Amber Hartley and Janice Taylor have brought this collective and class

20   action against defendants On My Own Community Services, and On My Own Independent

21   Living Services. On September 28, 2017, counsel for Ms. Taylor, Hoyer & Hicks, moved to

22   withdraw from representation of Ms. Taylor, citing that she “has failed to respond to any and all

23   of communications from counsel since approximately April” of that year. ECF No. 24. The

24   court granted the motion on November 6, 2017. Since then, Ms. Taylor has proceeded pro se.

25   The clerk of court attempted to serve Ms. Taylor with the court’s order granting the motion to

26   compel arbitration and stay proceedings, ECF No. 29, but the mail was returned as undeliverable.

27   On September 7, 2018, Ms. Taylor was instructed to formally file a notice of change of address,

28   /////
                                                      1
 1   which she has yet to do. On September 27, 2018, a status conference was held before this court,
 2   and Ms. Taylor was not in attendance. ECF No. 36.
 3                  Accordingly, IT IS ORDERED that Ms. Taylor show cause within fourteen (14)
 4   days of the date of this order why her case should not be dismissed for her failure to prosecute.
 5   Fed. R. Civ. P. 41(b).
 6   DATED: October 10, 2018.
 7

 8
                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
